Citation Nr: 0813677	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-26 524	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected headaches.  

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-operative residuals of pelvic 
adhesive disease.  

3.  Entitlement to an evaluation in excess of 20 percent 
prior to November 16, 2006 and in excess of 10 percent 
beginning November 16, 2006 for the service-connected 
degenerative disc disease (DDD) of the thoracic spine.  

4.  Entitlement to an evaluation in excess of 10 percent 
prior to November 16, 2006 and in excess of 20 percent 
beginning on November 16, 2006 for the service-connected 
mechanical low back pain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1994 to 
September 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the RO.  

An October 2002 rating decision granted service connection 
for DDD of the thoracic spine, as 20 percent disabling; for 
mechanical low back pain, as 10 percent disabling; for the 
post-operative residuals of pelvic disability, as 10 percent 
disabling; and for headaches, as noncompensably disabling.  
All of these ratings were effective on September 25, 2002.  

A December 2005 decision by a Decision Review Officer (DRO) 
granted an increased evaluation of 30 percent for service-
connected headaches, effective on December 10, 2003, the date 
of the claim for increase.  

A June 2007 decision by the DRO granted service connection 
for alopecia, claimed as hair loss and scalp deterioration, 
and for a history of ovarian cyst disease, and these issues 
are no longer part of the veteran's appeal.  

The June 2007 decision also assigned an increased evaluation 
of 50 percent for service-connected headaches and an 
increased evaluation of 30 percent for service-connected 
pelvic disability, both of which were made effective on 
December 10, 2003.  

This decision by the DRO also reduced the 20 percent 
evaluation for service-connected DDD of the thoracic spine to 
10 percent and increased the 10 percent evaluation for 
service-connected mechanical low back pain to 20 percent; 
both of these changes were made effective on November 16, 
2006.  

In a rating decision of November 2007, the RO denied the 
veteran's claim for a total compensation rating based on 
individual unemployability.  This matter at this time is 
referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The service-connected headaches is not shown to be 
manifested by a disability picture productive of more than 
very frequent completely prostrating or prolonged attacks 
productive of severe economic inadaptability.  

2.  The service-connected post-operative residuals of pelvic 
adhesive disease is shown to be manifested by complaints of 
pelvic pain, severe menstrual cramps and vaginal discharge, 
but related bowel or bladder dysfunction is not demonstrated.  

3.  The service-connected thoracic spine DDD is not shown to 
be productive of a disability picture manifested by 
intervertebral disc syndrome with more than incapacitating 
episodes that last at least one week, but less than two weeks 
for the period since the date of receipt of the claim for 
increase in December 2003.  


4.  The service-connected thoracolumbar spine disability is 
not shown to be productive of a functional limitation of 
flexion to less than 30 degrees or to equate with favorable 
ankylosis of the entire thoracolumbar spine during the period 
after the date of receipt of the claim for increase in 
December 2003.  

5.  The service-connected mechanical low back pain is shown 
to have been productive of a disability picture that more 
nearly approximated that of limitation of forward flexion of 
the thoracolumbar spine to not greater than 60 degrees or 
symptoms of muscle spasm, guarding or localized tenderness 
resulting in abnormal gait or abnormal spinal contour for the 
period after the date of receipt of the claim for increase in 
December 2003.  


CONCLUSIONS OF LAW

1.  The claim for the assignment of a rating in excess of 50 
percent for the service-connected headaches must be denied by 
operation of law.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Codes 
8199-8100 (2007).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the  service-connected post-operative 
residuals of pelvic adhesive disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.116 including Diagnostic Codes 7699-7629 (2007).  

3.  The claim for a separate rating in excess of 20 percent 
for the service-connected DDD of the thoracic spine prior to 
November 16, 2006 or in excess of 10 percent beginning on 
November 16, 2006 must be dismissed under the law.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5242 (2007).  

4.  The criteria for the assignment of a rating a 20 percent 
for service-connected mechanical low back pain for the period 
from the date of receipt of the claim for increase in 
December 2003 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5237 (2007).  

5.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected mechanical low back pain 
on the basis of thoracolumbar disability are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5237 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In February 2004 and August 2006, the RO sent the veteran a 
letter in which she was informed of the requirements needed 
to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after the February 2004 letter.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in her possession that pertains to a claim.  

The Board notes that the veteran was informed in the August 
2006 letter about disability ratings and effective dates in 
the event that any of her claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the August 2006 letter that VA 
used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  Relevant VA examinations 
have also been conducted, including in February 2004 and 
November 2006.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her September 2006 RO hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
increased rating issue currently on appeal, the present level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


Headaches

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent 
evaluation is assignable for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
evaluation contemplates migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months; a 10 percent evaluation is 
warranted in cases of migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months; and a noncompensable evaluation is assigned 
with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006).  


Analysis

The veteran is currently assigned a 50 percent evaluation for 
her service-connected headaches under Diagnostic Code 8100.  
This is the highest evaluation established under the 
regulations for rating migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Absent specific assertions claiming increased disablement or 
presenting an unusual or exceptional disability picture 
referable to the service-connected headaches, the Board finds 
no basis in this record for the assignment of a rating higher 
than 50 percent for the service-connected headaches under 
controlling regulations.  


Pelvic Disability

Schedular Criteria

The veteran is currently assigned a 30 percent evaluation for 
service-connected pelvic disability under Diagnostic Codes 
7699-7629.  A designation of Diagnostic Code 7699 reflects 
that the disability is a condition not specifically listed in 
the Rating Schedule, and hyphenation with 7629 indicates that 
the disability has been rated as analogous to endometriosis.  
See 38 C.F.R. §§ 4.20, 4.27 (2007).  

Diagnostic Code 7629 provides that endometriosis is to be 
evaluated as 10 percent disabling where there is pelvic pain 
or heavy or irregular bleeding, requiring continuous 
treatment for control.  A 30 percent rating is warranted when 
there is pelvic pain or heavy or irregular bleeding not 
controlled by treatment.  A 50 percent rating is warranted 
when there are lesions involving the bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms.  


Analysis

To warrant a rating in excess of the current 30 percent, 
there would need to be evidence not only of pelvic pain or 
heavy or irregular bleeding not controlled by treatment, but 
there would also need to be evidence of bowel or bladder 
symptoms.  

In this case, on recent examination, the veteran complained 
of having pelvic pain, severe menstrual cramps and frequent 
vaginal discharge, but she was noted to have a regular 
menstrual cycle.  There is no medical evidence suggesting 
that she is experiencing related bowel or bladder symptoms, 
except for some urgency due to stress incontinence.  

As such, the service-connected disability picture is not show 
meet the criteria for a rating in excess of 30 percent for 
service-connected assignable for the service-connected post-
operative residuals of pelvic adhesive disease.  


Thoracic and Lumbar Spine Disabilities

Certain regulatory changes amended the rating criteria for 
evaluating intervertebral disc syndrome and became effective 
on September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(2002).  Effective on September 26, 2003, VA further revised 
the criteria for diagnosing and evaluating the spine.  See 68 
Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, effective prior to September 26, 2003, a 10 
percent evaluation was assigned for slight, a 20 percent 
evaluation for moderate, and a 40 percent evaluation for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1993).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured.  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective on September 23, 2002, a 60 percent evaluation may 
be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  

A 20 percent evaluation may be assigned when there is 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past twelve months; a 10 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least one week, but less than two 
weeks, during the past twelve months.  This remained 
essentially unchanged in the revisions effective on September 
26, 2003.  

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation was for assignment with 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  

For severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
was assigned.  38 C.F.R. § 4.71a including Diagnostic Code 
5295 (2002).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  

A 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2007).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2007).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2007).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.   

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2006).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2006).  

Arthritis, due to trauma, substantiated by x-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2007).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent evaluation is 
assigned when there is x-ray evidence of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  


Analysis

In an October 2002 decision, the veteran was initially 
service connected for mechanical low back pain and DDD of the 
thoracic spine and assigned separate compensable evaluations 
effective on September 29, 2002 under the provisions of an 
older version of the rating criteria that had been revised on 
September 23, 2002.  

The veteran later applied for increased compensation for her 
service-connected disability in December 2003, after the 
effective date of another version of the criteria for rating 
disability of the spine.  

As noted, the subsequent June 2007 rating decision adjusted 
the 20 percent evaluation for the service-connected DDD of 
the thoracic spine to 10 percent and the 10 percent 
evaluation for service-connected mechanical low back pain to 
20 percent, effective on November 16, 2006.  

Under the rating criteria in effect since September 26, 2003, 
a single rating is to be provided for disability of the 
thoracolumbar spine based on either loss of motion or, as in 
the case of intervertebral disc syndrome, on the basis of 
incapacitating episodes.  

To warrant a rating in excess of 20 percent for disability 
manifested by limitation of motion of the thoracolumbar 
spine, there would need to be a limitation of forward flexion 
to less than 30 degrees or a finding of favorable ankylosis 
of the entire thoracolumbar spine.  

Although there is a notation in treatment records dated in 
November 2005 that active motion of the thoracic spine was 0 
degrees, flexion of the veteran's low back at that time was 
to noted to be to 80 degrees.  

However, there was mild muscle spasm noted with an 
accentuated lordosis of the lumbar spine and a guarded, 
hesitant gait.  Her flexion was noted to be no greater than 
60 degrees when examined in February 2004.  

Given these findings and the unusual circumstances of this 
case, the Board finds that the service-connected mechanical 
low back pain is shown  to have more nearly approximated the 
criteria for the assignment of a 20 percent rating for 
thoracolumbar disability since the date of the receipt of the 
veteran's claim for increase in December 2003.  

Significantly, the VA examination in November 2006 also noted 
that there were no incapacitating episodes due to 
thoracolumbar disability during the previous year.  Forward 
flexion was noted to be to 90 degrees,  

On this record, there is no basis for the assignment of a 
rating in excess of 20 percent for the overall service-
connected thoracolumbar disability in accordance with these 
current rating criteria.  See 38 C.F.R. § 4.31 (2007).  

Without addressing the propriety of the recent adjustments in 
the ratings assigned in this case, the Board now finds that a 
separate, compensable evaluation is not assignable for the 
service-connected DDD of the thoracic spine on the basis of 
intervertebral disc syndrome under the regulations in effect 
since September 23, 2002.  

The Board in this regard has no jurisdiction to review the 
claim for increase other than to address whether a rating 
higher than 20 percent could be applied for the service-
connected thoracolumbar disability for the period beginning 
on and after September 26, 2003 when the applicable 
regulations were revised for the last time.  

Finally, the Board notes that an evaluation higher than 20 
percent is not warranted for the service-connected 
thoracolumbar disability based on functional impairment.  
Deluca v. Brown, 8 Vet. App. 202 (1995).  

The service-connected thoracolumbar spine disability on 
recent VA examinations was shown to be manifested by at least 
30 degrees or greater of flexion, and the VA examination in 
November 2006 reported a lack of additional functional 
impairment after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); see also Deluca v. Brown, 8 Vet. App. 202 (1995).  





ORDER

The claim for an increased evaluation in excess of 50 percent 
for the service-connected headaches is denied.  

An increased evaluation in excess of 30 percent for the 
service-connected pelvic disability is denied.  

The claim for an increased evaluation in excess of 20 percent 
prior to November 16, 2006 or in excess of 10 percent 
beginning on November 16, 2006 for service-connected DDD of 
the thoracic spine is dismissed.  

An increased evaluation of 20 percent for service-connected 
mechanical low back pain for the period since the date of 
receipt of the claim for increase in December 2003 is 
granted, subject to the regulations controlling the payment 
of VA monetary benefits.  .  

An increased evaluation in excess of 20 percent for the 
service-connected thoracolumbar disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


